825 F.2d 411
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.J. Jerome PREVATTE, Plaintiff-Appellant,v.NATIONAL ASSOCIATION OF SECURITIES DEALERS, INC., et al.,Defendants-Appellees.
No. 86-1836
United States Court of Appeals, Sixth Circuit.
July 31, 1987.
ORDER

1
Before KENNEDY and NELSON, Circuit Judges, and WEBER, District Judge.*


2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and the record, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


3
Plaintiff appeals from an order enjoining him from filing further actions against the National Association of Securities Dealers, Inc. and other named defendants without leave of court.  On appeal the parties have briefed the issues.


4
The district court had the authority to issue the injunction on appeal under the All Writs Act, 28 U.S.C. Sec. 1651.  The court, in narrowly tailoring the injunction to the demands of the instant litigation, did not abuse its discretion.  We affirm.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Herman J. Weber, U.S. District Judge for the Southern District of Ohio, sitting by designation